IN THE
                         TENTH COURT OF APPEALS

                                 No. 10-09-00283-CR

CHRISTOPHER ALAN ROBINSON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                             From the 249th District Court
                                Johnson County, Texas
                                Trial Court No. F43658


                             MEMORANDUM OPINION


      Appellant has filed a motion to dismiss his appeal. See TEX. R. APP. P. 42.2(a).

We have not issued a decision in this appeal. Appellant personally signed an attached

letter requesting dismissal. Accordingly, the appeal is dismissed.



                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed October 14, 2009
Do not publish
[CRPM]




Robinson v. State                              Page 2